Citation Nr: 1816658	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for a back disorder, including as due to asbestos exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease (CAD), claimed as heart trouble.

5.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to December 1975.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

At the Veteran's request, an April 2017 videoconference hearing was scheduled.  In an April 2017 letter, received prior to the scheduled hearing, the Veteran's spouse stated that he is unable to make the trip to Montgomery, Alabama.  It was not requested that the hearing be rescheduled.  Accordingly, the Board deems the Veteran's request for a hearing to be withdrawn.


FINDINGS OF FACT

1.  A visual disability of either eye, other than refractive error, was not manifest in service and is not attributable to service.

2.  A chronic back disorder was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin, and degenerative joint disease of the lumbar spine is not shown within one year of service discharge.

3.  Hypertension was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin.

4.  CAD was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin.

5.  Prostate cancer was initially noted many years after service discharge and is not related to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a visual disability of either eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that VA examinations and/or clinical opinions are not warranted as to the claims addressed herein.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).

The Veteran has not been provided a VA examination in connection with the claims addressed herein.  However, as the record contains no competent and credible evidence suggesting that his claimed disorders may be etiologically associated with service, the Board finds that examinations and medical opinions are not needed to fairly decide these claim.  Thus, the second and third McLendon elements are not satisfied with respect to these claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases (including arthritis, cardiovascular-renal disease (including hypertension) and malignant tumors) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease enumerated in 38 U.S.C. § 1101(a); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1).

The Veteran asserts that "[a]fter the episodes of going through the gas chamber I started having trouble with vision, hypertension, heart trouble even though I did not go to sick bay."  He also asserted that he first began wearing glasses in the military.

It is not in dispute that the Veteran has clinical diagnoses of eye disabilities (see, e.g, treatment records from Retina Consultants of Alabama, dated from August 1999 to April 2008, noting diagnoses of stargardts, bulls eye maculopathy and NSC (nuclear sclerotic cataract) of both eyes), back disability (see, e.g., private treatment records noting the Veteran's history of initial back injury at work on October 26, 2002 when riding a shuttle car and January 2008 diagnosis of advanced degenerative joint disease of the lumbosacral spine), hypertension, CAD (see, e.g., March 2010 private treatment records noting history of hypertension with hypertensive cardiovascular disease and CAD (with cardiac catheterization in March 2000)) and prostate cancer (see, e.g., September 2008 private pathology records showing adenocarcinoma of the prostate).  What remains to be established is whether there is a nexus between the Veteran's claimed disabilities of the eyes and back, hypertension, CAD and prostate cancer and his active service.  

The Veteran's service treatment records (STRs) show findings of refractive error and note that he wore glasses.  Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).  The Veteran's STRs show no complaints of or treatment for impairment or injury to either eye.  

The Veteran's STRs are silent as to findings of or treatment for symptoms referable to a disorder of either eye (other than defective vision), back impairment, hypertension (including elevate blood pressure readings), cardiovascular and/or genitourinary complaints.  

Accordingly, as a disorder of either eye (stargardts, bulls eye maculopathy and NSC of both eyes) or the back (degenerative joint disease of the lumbar spine), hypertension, CAD and prostate cancer, or symptoms characteristic of such disorders, were not manifested in service or for many years thereafter, service connection on the basis that such disorders became manifest in service and persisted is not warranted.  Similarly, as these disorders were not manifested within the 1st post-service year, service connection on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a)) is also not warranted for arthritis, hypertension, CAD, and prostate cancer.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Likewise, the preponderance of the evidence is against a finding of onset in service and continuity of symptomatology since service; therefore, service connection for arthritis, hypertension, CAD, and prostate cancer on the basis of continuity of symptomatology is not warranted.

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current eye and back disorders, hypertension, CAD and/or prostate cancer.  The Veteran does not claim otherwise.  Moreover, he has reported that the initial onset of his back disability was in October 2002, as a result of a work related accident.  

Regarding exposure to asbestos, the Veteran's DD Form 214, Report of Separation from Active Duty, shows his military occupational specialty as a multichannel communications equipment operator (radio mechanic) and his service personnel records show that he served in Germany.  There is no evidence showing (or suggesting) that his military service involved exposure to asbestos.  In addition, the Veteran has not submitted evidence of any asbestos exposure and the record contains no competent medical evidence suggesting that he was exposed to asbestos.  As such, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection for a back disability based on asbestos exposure.

Although the Veteran claims that his eye and back disabilities, hypertension, CAD and prostate cancer are due to his military service, as a layperson, he lacks the medical knowledge and training to offer a probative opinion in this matter.  The etiology of these disorders is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinion or medical literature in support of his claims. 

The preponderance of the evidence is against the claims of service connection for eye and back disabilities, hypertension, CAD and prostate cancer; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal as to these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.



ORDER

Service connection for vision problems is denied.

Service connection for a back disorder is denied.

Service connection for hypertension is denied.

Service connection for CAD is denied.

Service connection for prostate cancer is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


